Title: From George Washington to Gouverneur Morris, 20 March 1779
From: Washington, George
To: Morris, Gouverneur


Dear Sir
Middle brook Mar. 20th—79.
I have received your favor of the 14th Instt by Colo. Morgan, and have had a good deal of conversation with him respecting our affairs to the Westward.
I wish matters had been more prosperously conducted under the command of Genl McIntosh—This Gentlemn was in a manner a stranger to me, but during the time of his residence at Valley forge I had imbibed a good opinion of his good sense—attention to duty—and disposition to correct public abuses—qualifications much to be valued in a seperate, & distant command.
To these considerations were added (and not the least) his disinterested concern with respect to the disputes which had divided, & distracted the Inhabitants of that Western world—and which would have rendered an Officer from either Pensv. or Virga improper, while none could be spared from any other state with so much convenience as McIntosh.
He is now coming away, and the second in command, Brodhead (as there will be no military operation of consequence to be conducted) will succeed him—but, once for all, it may not be amiss for me to conclude with this observation—That, with such means as are provided, I must labour. I am Dr Sir Yr Most Obedt Servt
Go: Washington
